Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1,3-14 are allowed.
Regarding Claim 1,
Chen et al discloses (Fig.2 and Fig. 3) A substrate comprising: an insulating base material (30); a pixel electrode (38) provided on one surface side of the base material; and a common electrode (37) provided between the base material (30) and the pixel electrode (38), the pixel electrode (38) has no slit and overlaps an entire area of the common electrode (37), such that all sides on an outer periphery of the common electrode (37) are located inside the pixel electrode (38) in a plan view and wherein a plurality of the pixel electrodes are arranged in a first direction (X direction) and a second direction (Y direction) intersecting the first direction in the plan view, a plurality of the common electrodes (37) are arranged in the first direction (x direction) and the second direction (y direction), the common electrodes include a first and second common electrode that is adjacent to the first common electrode in the at least one of the first and the second directions, a pixel electrodes include a first pixel electrode that overlaps an entire area of the first common electrode and a second pixel electrode that overlaps an entire area of the second common electrode.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a coupling portion provided between the insulating base material and the pixel electrode, and the coupling portion couples together the common electrodes arranged in at least one of the first direction and the second direction. The coupling portion couples together: the first common electrode having all sides on an outer periphery being located inside the first pixel electrode, and the second common electrode having all sides on an outer periphery being located inside the second pixel electrode; and the coupling portion is coupled to neither of the first pixel electrode nor the second pixel electrode.
Claims 3-6 depend on Claim 1, therefore are allowable.
Regarding Claim 7,
Chen et al discloses (Fig.2 and Fig. 3) a substrate (30); and an electrophoretic layer ([0134]) disposed so as to face the substrate (30), wherein the substrate comprises: an insulating base material (30); a plurality of pixel electrodes (38) provided on a surface of the base material facing the electrophoretic layer ([0134]), and arranged in a matrix having a row-column configuration; and a plurality of common electrodes (37) provided between the base material and the pixel electrodes, and arranged in a matrix having a row-column configuration, and each of the pixel electrodes (38) faces a corresponding one of the common electrodes (37) on a one-to-one basis, and each of the pixel electrodes (38) has no slit and overlaps an entire area of the corresponding one of the common electrodes (37), such that all sides on an outer periphery of the common electrode (37) are located inside the each of  the pixel electrodes (38) in a plan view and the first common electrode and a second common electrode that is adjacent to the first common electrode in one of the first direction and a second direction, the first pixel electrode overlaps an entire area of the first common electrode and a second pixel electrode that overlaps an entire area of the first common electrode.
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose the coupling portion couples together the common electrodes arranged in at least one of a first direction and a second direction, the coupling portion couples together: the first common electrode having all sides on an outer periphery being located inside the first pixel electrode, and the second common electrode having all sides on an outer periphery being located inside the second pixel electrode; and a coupling portion is coupled to neither the first pixel electrode nor the second pixel electrode.
Claims 8-14 depends on Claim 7 therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY P CHIEN/             Primary Examiner, Art Unit 2871